Bloodwobtii, J.
The motion for a new trial in this case is based on the general grounds only. This court and the Supreme Court have repeatedly and consistently held that where there is any evidence to support a verdict, and no error of law is complained of, the discretion of the trial judge will not be interfered with by the appellate court because of alleged insufficiency of evidence. In this case the verdict is not without evidence to support it.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.